Citation Nr: 0739365	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-28 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
scar residuals of basal cell and squamous cell carcinoma of 
the left upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 1948 to June 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
that granted service connection and a 10 percent rating for 
scar residuals of basal cell and squamous cell carcinoma of 
the face and neck effective November 30, 2000, and granted 
service connection and a noncompensable rating for scar 
residuals of basal cell and squamous cell carcinoma of the 
left upper back.  

A July 2006 RO decision increased the rating for the 
veteran's service-connected residuals of basal cell and 
squamous cell carcinoma of the face and neck to 30 percent, 
effective November 30, 2000.  The RO noted that the grant 
represented a total grant of benefits as the veteran had 
specifically requested a 30 percent rating in his August 2003 
notice of disagreement.  Therefore, that issue is no longer 
on appeal.  A September 2007 motion to advance the case on 
the Board's docket was granted by the Board in December 2007.  

The Board notes that in a July 2007 statement, the veteran's 
representative raised the issue of entitlement to an increase 
in a 10 percent rating for actinic keratosis.  That issue is 
not before the Board at this time and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

The veteran' service-connected scar residuals of basal cell 
and squamous cell carcinoma of the left upper back is 
manifested by a 5 cm by 0.2 cm, linear, depigmented, scar of 
the left upper back that is not tender and painful.  The scar 
has not been shown to be deep or unstable on examination.  




CONCLUSION OF LAW

The criteria for a compensable rating for scar residuals of 
basal cell and squamous cell carcinoma of the left upper back 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, including the need to submit 
evidence of current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The letter also advised 
the veteran to submit evidence showing he had a current 
disability.  In an August 2006 and November 2006 letter, the 
veteran was notified how disability ratings are assigned and 
the types of evidence necessary to establish such, including 
information or evidence concerning the level of his 
disability, as well as the distribution of responsibility in 
obtaining the types of evidence.  The case was last 
readjudicated in December 2006.  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service treatment 
records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private records; VA examination 
reports; and hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a maximum 10 percent rating 
is warranted for superficial poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A maximum 10 percent rating is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be rated based on limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Private treatment records dated from April 2000 to February 
2001 show that the veteran was treated for skin problems.  

An October 2001 VA skin diseases examination report noted 
that the veteran reported that he had been treated for 
carcinomas of the nose, back, and chest over the last fifteen 
years.  He stated that he was in Saudi Arabia and Panama in 
1948 and 1949 and that he was outdoors most of the time.  He 
indicated that he worked on the launch as a fireman and that 
he was burned several times with blistering on the face, 
upper back, and chest.  It was noted that he admitted to sun 
intolerance.  The examiner reported that there was a 5 by 0.2 
cm, linear, depigmented scar of the left upper back that was 
not painful to touch.  The examiner also noted that there 
were multiple actinic keratoses on areas including the upper 
back.  The diagnoses were multiple basal cell carcinomas and 
squamous cell carcinomas treated on the face, upper chest, 
and back, secondary to multiple sunburns while in the Navy, 
and multiple actinic keratoses.  

Private treatment records dated from March 2003 to October 
2005 show continuing treatment for skin problems.  

An August 2006 skin diseases examination report noted that 
the veteran had a history of basal cell and squamous cell 
carcinomas.  He reported that he developed the basal cell and 
squamous cell carcinomas after service and that he first had 
to seek an evaluation for such conditions in approximately 
the 1980s.  The veteran stated that he had undergone surgical 
removal of the skin lesions on his face and back as well as 
on his head and that such left him with scar residuals.  It 
was noted that the veteran denied functional impairment or 
any other complaints at that time.  It was also reported that 
there had been no further recurrence of the cancer as per 
review of the medical record.  As to the veteran's back and 
chest wall, the examiner reported that there were multiple 
hypopigmented macules and multiple erythematous scaly 
macules, as well as keratotic papules, scattered throughout 
the veteran's chest and back.  The examiner stated that those 
lesions had a scaly appearance and had irregular borders.  
The examiner reported that all of the lesions were 
superficial and without deep tissue involvement.  

The medical evidence supports the current noncompensable (0 
percent) rating for scar residuals of basal cell and squamous 
cell carcinomas of the left upper back under Diagnostic Codes 
7803, 7804, or 7805 of either the old or new criteria.  The 
veteran has not been shown to have a poorly nourished scar 
with repeated ulceration, a tender or painful scar, or an 
unstable scar.  Additionally, the evidence does not satisfy 
the criteria for a compensable rating under the new criteria 
of 7801, as the veteran has not been shown to have a deep 
scar and the area of the scarring does not exceed six square 
inches.  The October 2001 VA skin diseases examination report 
noted that the veteran had a 5 cm by 0.2 cm linear, 
depigmented, scar of the left upper back that was not painful 
to touch.  Further, there is no functional impairment as 
would warrant consideration of Diagnostic Code 7805 under 
either the old or new criteria.  As the requirements for a 
compensable rating are not met, a noncompensable rating is 
proper pursuant to 38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the veteran's scar 
residuals of basal cell and squamous cell carcinoma of the 
left upper back at any point during the course of the claim, 
and the claim for a compensable rating is denied.  See 
Fenderson, supra.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

A compensable rating for scar residuals of basal cell and 
squamous cell carcinoma of the left upper back is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


